AFFIRM; Opinion Filed February 27, 2020




                                                                   In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                         No. 05-18-01433-CV

                                 JARROD C. HAMMONDS, Appellant
                                              V.
                         DALLAS COUNTY AND THE CITY OF DALLAS, Appellees

                                    On Appeal from the 116th Judicial District Court
                                                 Dallas County, Texas
                                         Trial Court Cause No. DC-18-03328

                                              MEMORANDUM OPINION
                                        Before Justices Bridges, Whitehill, and Nowell
                                                  Opinion by Justice Nowell
              Appellant Jarrod C. Hammonds appeals the trial court’s order granting the plea to the

jurisdiction and motion to dismiss filed by appellees Dallas County and the City of Dallas.1 The

trial court dismissed appellant’s lawsuit without prejudice. Appellant raises four main issues, with

additional sub-issues, which appear to challenge whether appellees asserted a valid plea to the

jurisdiction, whether appellees failed to timely file an answer, whether the trial judge exhibited

bias, whether appellees are immune from suit, and whether the trial court erred by holding

appellant lacks standing.2 After reviewing the record and law applicable to this case, we conclude



      1
        The caption of Jarrod Hammonds’ original petition lists Dallas County as the “Wrongdoer.” The answer, plea to the jurisdiction, and motion
to dismiss were filed by the City of Dallas and Dallas County, on its own behalf and on behalf of the Dallas County Community College District,
the Parkland Hospital District, the Dallas County School Equalization Fund, the City of Duncanville, and the Duncanville Independent School
District.
     2
         Appellant phrases his four issues as follows:
appellant has inadequately briefed his issues on appeal and did not preserve his complaints for

appeal. We affirm the trial court’s judgment.

        Appellant filed a “petition to vacate or void a judgment” against Dallas County on March

13, 2018. In his petition, appellant alleges the judgment in a different case, cause number TX-16-

01866, was improperly entered on May 24, 2017, and he seeks to void that judgment. Appellees

filed a plea to the jurisdiction and motion to dismiss; appellant did not respond. At the hearing on

appellees’ motion, appellant explained to the trial court judge that he sought to void the judgment

in TX-16-01866 because he was not properly served and he desired a new trial in cause number

TX-16-01866. The trial court judge explained she could not “undo another judge’s order,” and

granted appellees’ motion to dismiss.

        On appeal, appellees argue appellant’s brief is deficient and fails to comply with our

briefing rules. We agree. Although parties to civil litigation may represent themselves, pro se

litigants must adhere to our rules of evidence and procedure, including the appellate rules of

procedure. Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas

2010, no pet.). While we do not require rigid adherence regarding the form of a brief, we examine

briefs closely for compliance with rules that govern the content of appellate briefs. TEX. R. APP.

P. 38.1; Bolling, 315 S.W.3d at 895. Our appellate rules require briefs to state concisely the nature,

pertinent facts, and argument of their complaint with appropriate citations to legal authorities and

the record. TEX. R. APP. P. 38.1 (d), (g), and (i). A brief fails if it lacks supportive citations to the



        1.   Does [sic] the Taxing Authorities have a valid plea to the jurisdiction claim, challenging whether the District Court has the ability
             to remedy or resolve the dispute at issue? That includes:
                        Whether the law requires the case to be dismissed or amended for the interest of justice;
                        Whether the law requires or enable [sic] the attorney for Dallas County Et Al [sic] to [sic] enter in evidence for a plea;
                         and
                        Whether statement of counsel is considered evidence before the court,
        2.   Trial judge error, this includes:
                        Whether the law requires the attorney for Dallas County Et Al [sic] to enter an answer in a timely manner.
                        The District Court abused its judicial discretion by protecting a colleague, instead of fulfilling their oath to the public[.]
        3.   Is Dallas County Et Al [sic] immune from suit. [sic]
        4.   District Court erred in holding that Mr. Hammonds lacked standing where he sufficiently alleged that Defendant’s [sic] conduct
             directly caused him to lose his home.
                                                                     –2–
record or to relevant, applicable legal authority. TEX. R. APP. P. 38.1(g), (i); Bolling, 315 S.W.3d

at 896 (stating references to irrelevant or sweeping legal authority do not comply with the rule).

If a brief complies, we submit the appeal for review and decision on the merits; however, if it does

not, we may dismiss the appeal. TEX. R. APP. P. 42.3; Bolling, 315 S.W.3d at 895-96.

             Appellant’s brief does not include any citations to the record or recite any facts concerning

the plea to the jurisdiction granted by the trial court or any other issue about which appellant now

complains. See TEX. R. APP. P. 38.1(g), (i). Appellant only recites facts—without any record

citations—related to his underlying claim that he was deprived of his rights in a different matter.

Additionally, appellant frequently fails to cite applicable legal authority to support his legal

assertions. See Bolling, 315 S.W.3d at 896. Further, the complaints enumerated in appellant’s

brief, including that an attorney may not be a witness, the trial court judge did not address his

motion for default judgment,3 the trial court failed to rule on the plea to the jurisdiction in violation

of the court’s ministerial duties,4 the judge exhibited bias, the plea to the jurisdiction was

premature, and appellees “did not allege that the jurisdictional issues needed factual development”

not only lack citations to the record and legal authorities, but were not raised in the trial court.

These complaints have not been preserved for our review. See TEX. R. APP. P. 44.1.

             Having failed to preserve several of his complaints for appeal and to comply with our

briefing rules, we conclude appellant’s brief presents nothing for our review. We overrule his four




     3
        Although appellant filed a document titled “Entry of Default,” the record does not show appellant brought the filing to the trial court’s
attention. See In Interest of T.J.S., No. 05-15-00138-CV, 2016 WL 4131959, at *5 (Tex. App.—Dallas Aug. 2, 2016, no pet.) (mem. op.).
     4
         The trial court entered an order on appellees’ motion, which then gave rise to this appeal.

                                                                         –3–
issues and affirm the trial court’s judgment.




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
                                                  JUSTICE
181433F.P05




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JARROD C. HAMMONDS, Appellant                       On Appeal from the 116th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01433-CV          V.                      Trial Court Cause No. DC-18-03328.
                                                     Opinion delivered by Justice Nowell.
 DALLAS COUNTY AND THE CITY OF                       Justices Bridges and Whitehill
 DALLAS, Appellees                                   participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 27th day of February, 2020.




                                               –5–